Opinion filed June 30, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00024-CR
                                         __________

                      THANH VU CHRISTIANSON, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 52nd District Court

                                      Coryell County, Texas

                              Trial Court Cause Nos. FISC-10-20254


                              MEMORANDUM                OPINION
       Thanh Vu Christianson entered an open plea of guilty to the offense of continuous sexual
abuse of a child. In this regard, he executed a written stipulation wherein he judicially confessed
that he “committed the offense as alleged in the indictment/information in this cause.” The trial
court accepted appellant’s plea of guilty and sentenced him to confinement in the Institutional
Division of the Texas Department of Criminal Justice for a term of forty-five years. We dismiss
the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                                Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
         We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of this court seeking review by the Texas Court of
Criminal Appeals.              TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a pro se
petition for discretionary review under Rule 68.”). Likewise, this court advises appellant that he
may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeal is dismissed.


                                                                                      PER CURIAM

June 30, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         1
             By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                     2